               Case 7:18-po-17414 Document 1 Filed in TXSD on 11/16/18 Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                AUSA

                             UNITED STATES DISTRICT COURT

                                          Southern District Of Texas McAllen Division

UNITED STATES OF AMERICA                                              CRIMINAL COMPLAINT
            vs.
                                                                      Case Number: 7:18-po-17414
Eblin Nahun RIVERA-Aleman
IAE
Honduras 1998


         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about November 14, 2018 in                           Starr                 County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;




in violation of Title            8          United States Code, Section(s)               1325(a)(1)
I further state that I am a(n)              Border Patrol Agent           and that this complaint is based on the
following facts:
Eblin Nahun RIVERA-Aleman was encountered by Border Patrol Agents near Roma, Texas on
November 14, 2018. When questioned as to his citizenship, defendant stated that he was a citizen and
national of Honduras, who had entered the United States illegally on November 14, 2018 by rafting
across the Rio Grande River near the Roma, Texas Port of Entry.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:               Yes            No

                                                                       /S/ Diaz, Jose Border Patrol Agent
                                                                       Signature of Complainant
                                                                       Diaz, Jose Border Patrol Agent
                                                                       Printed Name of Complainant
Sworn to before me and signed in my presence,
November 16, 2018                                                at    McAllen, Texas
Date                                                                   City/State

J Scott Hacker                       U.S. Magistrate Judge
        Name of Judge                    Title of Judge                                 Signature of Judge
